           Case 1:20-cv-10959-LGS Document 52 Filed 07/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
PLANCK LLC, d/b/a, PATCH MEDIA,                           Case No. 20-cv-10959 (LGS)

                          Plaintiff,

                 -against-

PARTICLE MEDIA, INC., d/b/a NEWS
BREAK, JEFF ZHENG, and VINCENT WU,

                           Defendants.
-----------------------------------------------------x


                           NOTICE OF WITHDRAWAL OF ATTORNEY




                                                         MUNGER, TOLLES & OLSON LLP
                                                         560 Mission Street, 27th Floor
                                                         San Francisco, CA 94105
                                                         Telephone: (415) 512-4000
                                                         Fax:          (415) 512-4077

                                                         SHAPIRO ARATO BACH LLP
                                                         500 Fifth Avenue, 40th Floor,
                                                         New York, NY 10110
                                                         Telephone: (212) 257-4880
                                                         Fax:           (212) 202-6417
                                                         Attorneys for Defendants Particle Media,
                                                         Inc., d/b/a News Break, Jeff Zheng, and
                                                         Vincent Wu




                                                                            Case No. 20-cv-10959 (LGS)
                                 NOTICE OF WITHDRAWAL OF ATTORNEY
         Case 1:20-cv-10959-LGS Document 52 Filed 07/26/21 Page 2 of 2




TO THE COURT, COUNSEL, AND ALL PARTIES OF RECORD:

       PLEASE TAKE NOTICE that after July 23, 2021, Gina F. Elliott will no longer be

affiliated with the law firm of MUNGER, TOLLES & OLSON LLP and therefore hereby

withdraws as counsel for Defendants PARTICLE MEDIA, INC., D/B/A NEWS BREAK, JEFF

ZHENG, AND VINCENT WU. Defendants will continue to be represented by other attorneys

on the record for MUNGER, TOLLES & OLSON LLP in this action.


DATED: July 23, 2021

                                                           /s/ Gina F. Elliott
                                             By:
                                                   MUNGER, TOLLES & OLSON LLP
                                                   GINA F. ELLIOTT (pro hac vice)
                                                   gina.elliot@mto.com
                                                   560 Mission Street, 27th Floor
                                                   San Francisco, CA 94105
                                                   Telephone:      (415) 512-4000
                                                   Fax:            (415) 512-4077

                                                   SHAPIRO ARATO BACH LLP
                                                   CYNTHIA S. ARATO
                                                   carato@shapiroarato.com
                                                   500 Fifth Avenue, 40th Floor
                                                   New York, NY 10110
                                                   Telephone:       (212) 257-4880
                                                   Fax:             (212) 202-6417
                                                   Attorneys for Defendants Particle Media, Inc.,
                                                   d/b/a News Break, Jeff Zheng, and Vincent Wu


 The application is GRANTED. The Clerk of Court is respectfully directed to terminate Ms. Elliot as counsel for
 Defendants.

 SO ORDERED

 Dated: July 26, 2021
        New York, New York




                                                   -1-                        Case No. 20-cv-10959 (LGS)
                              NOTICE OF WITHDRAWAL OF ATTORNEY
